Appeal from a judgment in favor of claimant, entered September 15, 1982, upon a decision of the Court of Claims (Murray, J.). The underlying facts may be found in our earlier decision (96 AD2d 630). Previously, we withheld our decision and remitted to the Court of Claims for clarification of whether any portion of the $75,000 award represented recovery for basic economic loss. By decision filed September 1, 1983, the Court of Claims has clarified that the entire award was intended to compensate claimant solely for his noneconomic loss. Inasmuch as the record supports this conclusion, the judgment should be affirmed. Judgment affirmed, with costs. Sweeney, J. P., Kane, Casey, Yesawich, Jr., and Weiss, JJ., concur.